DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  “polymethylmethaclate” on line 3 is misspelled.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “wherein the first adhesive layer has a storage modulus of about 1.8 megapascals (MPa) to about 4.0 MPa at room temperature”, however, given that storage modulus is a relative property dependent upon the testing conditions and testing method at which the measurement is obtained and can vary greatly, being essentially any value dependent upon particular testing conditions utilized, particularly frequency (as evidenced by ….), the recitation of a storage modulus value(s) without reciting the conditions under which the values are measured obtained renders the claims indefinite and one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US2015/0010766).  Hwang discloses a display device comprising a display panel, a window positioned on the display panel, and an adhesive film interposed between the display panel and the window (Paragraphs 0004, 0023 and 0083), wherein the cured adhesive film has a storage modulus at room temperature of no less than 106 Pa, after being irradiated with UV light to cure the adhesive film into a solid state (Paragraphs 0047-0049), with an example adhesive film having a storage modulus after curing of 3.3x106 Pa, i.e. 3.3 MPa, falling within the claimed range and hence anticipating instant claim 1 (Table 1, Examples).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong (US2017/0031074).  Kong discloses a display device comprising a display panel (e.g. 400, 500) and an optical film (e.g. 100, 300) positioned on at least one side of the display panel (Paragraphs 0028-0029), wherein the optical film 300 comprises a polyolefin polarization film 110, and may be effectively applied to a flexible display device such as a foldable display device or a bendable display device (Paragraph 0126).  Kong discloses that the optical film 300 further comprises a first adhesive layer 115a between the polyolefin polarization film 110 and a first phase delay layer (e.g. in-phase retardation film) 120a, and a second adhesive layer 115b between the first phase delay layer 120a and a second phase delay layer (e.g. in-phase retardation film) 120b as shown in Figs. 1, 4 and 5; wherein at least one of the first and second adhesive layers has a room temperature storage modulus of greater than or equal to about 0.2 MPa at a frequency of 10 Hz, particularly about 0.2 MPa to about 8 GPa or about 0.7 MPa to about 8 GPa, with an example at 1.60 MPa, thereby disclosing the claimed about 1.8 MPa with sufficient specificity to anticipate the claimed storage modulus and given that the polyolefin polarization film may broadly read upon the claimed “window disposed on the display panel” and either the first or second adhesive layer taught by Kong read upon the broadly claimed “first adhesive layer disposed between the display panel and the window” given that additional layer(s) may be positioned therebetween, the claimed invention as broadly recited in instant claim 1 is anticipated by Kong (Entire document, particularly Abstract, Paragraphs 0011, 0019, 0021-0024, 0051, and 0119).
Claims 1 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR1020190030912A to Dongwoo Fine Chem Co Ltd (hereinafter referred to as “Dongwoo”, please see attached machine translation for the below cited sections).  Dongwoo discloses a flexible display device comprising a plurality of layers stacked on a display panel 100 including a functional structure 200 disposed on the display panel 100, such as a functional structure comprising a polarizing layer/plate, a window 300 disposed on the functional structure 200, a first adhesive layer 50 disposed between the display panel 100 and the functional structure 200, and a second adhesive layer 90 disposed between the functional structure 200 and the window 300 as shown in Fig. 1; wherein the first adhesive layer and the second adhesive layer have a thickness of 10 to 100 µm each, and a storage modulus of 0.01 to 5 MPa, with an example foldable display device comprising first and second adhesive layers each having a thickness of 50 µm and a storage modulus of 2.53 MPa measured at a frequency of 1.0 Hz (clearly envisaged at room temperature given the absence of any specific temperature, Examples, particularly Example 4), and hence, Dongwoo discloses the claimed display device with sufficient specificity to anticipate the claimed invention as recited in instant claims 1 and 17 (Entire document, particularly Paragraphs 0009, 0015, 0017, and 0050; Examples, Table 1).  
With respect to instant claim 13, as noted above, Dongwoo discloses that the thickness of the first and second adhesive layers may be 10 to 100 µm each, overlapping the claimed range of about 75 µm to about 150 µm, with a storage modulus of about 0.1 to 5 MPa, encompassing the claimed range of instant claim 1, and given that Dongwoo discloses several examples at 100 µm and at 50 µm, Dongwoo discloses the claimed invention with sufficient specificity to anticipate instant claim 13 (Paragraph 0101, Examples).  
With respect to instant claims 14 and 16, the examples disclosed by Dongwoo comprise a polyimide film having a thickness of 70 µm as the window substrate (Examples, particularly Paragraph 0118), and hence Dongwoo anticipates instant claims 14 and 16.
With respect to instant claim 15, Dongwoo tests the examples using a folding tester (DLDMLH-FS by Yuasa) to evaluate the bending performance of the flexible display devices, and although Dongwoo does not specifically recite a radius of curvature as instantly claimed, given that Dongwoo discloses a foldable display device having the same layer structure, layer materials, and layer thicknesses as in the instantly claimed invention, and that the claimed limitation is an intended end use limitation, the Examiner takes the position that the claimed invention disclosed by Dongwoo is capable of the same end use and thus anticipates instant claim 15.
Claims 1, 3, 4, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US2021/0036259).  Song discloses a display device, particularly a foldable display device, comprising a display panel (100), a front stacked structure (200) including a cover window (220) on a front surface of the display panel (100) via a front bonding member (e.g. 253, 254), and a rear stacked structure (300) including a polymer film (310) on a rear surface of the display panel (100) via a rear bonding member (e.g. 351), wherein an average value of the storage modulus of the rear bonding members, or of each of the bonding member(s) of the rear stacked structure (e.g. 351, 352), may be equal to or greater than 2 MPa at the ambient temperature of 25°C (reading upon “about 1.8 MPa to about 4.0 MPa at room temperature”) and may be measured during a high-speed behavior of equal to or greater than 30,000 Hz (as in instant claim 3) at 25°C (Abstract, Paragraphs 0011-0012, 0015, 0026, 0056, 0062, 0091 and 0132).  Song discloses that the front stacked structure (200) may comprise multiple bonding members (e.g. 251, 252, 253, 254) with one embodiment comprising a polarizing member (230) positioned between the cover window (220) and the display panel (100) via bonding members, wherein when the cover window is a plastic substrate (e.g. 220-2), a bonding member disposed in the rear of the cover window 220-2, for example, a second bonding member (252) may have a storage modulus of 2 MPa or less during high-speed behavior (Paragraph 0145), while when the cover window is formed of glass, the second bonding member (252) may have a storage modulus of 2 MPa or more during the high-speed behavior; and given that Song specifically discloses a graph illustrating storage modulus as a function of frequency of a bonding member according to an exemplary embodiment, such as each of the bonding members 251, 252, 253, 254, 351 and 352 as described in Paragraphs 0125-0129, Song anticipates instant claims 1 and 3 (Entire document, particularly Paragraphs 0037, 0125-0132 and 0145-0147; Figures 3-5, 7, 12-13, and 15-17).
With respect to instant claim 4, Song discloses that an average value of the loss tangent of the front bonding member may be equal to or greater than 1.5 at an ambient temperature of 25C measured during the high-speed behavior of equal to or greater than 30,000 Hz, thereby anticipating instant claim 4 (Paragraphs 0011-0012).
With respect to instant claim 14, Song discloses that when the cover window 220 includes glass, it may have a thickness of 10 to 300 µm, specifically, a thickness of 30 µm to 80 µm or a thickness of about 50 microns (Paragraph 0087), thereby anticipating instant claim 14.
With respect to instant claim 15, Song discloses that the display device is a foldable device, thus the display panel and the window are also foldable as in the claimed invention, wherein Song discloses that the radius of curvature when folded may be 5 mm or less, and preferably in the range of 1 mm to 2 mm, or about 1.5 mm (Paragraph 0062), thereby anticipating instant claim 15.
With respect to instant claim 16, Song discloses that when the cover window (220) includes plastic, suitable plastics include those as instantly claimed such as polyimide and polycarbonate (Paragraph 0088), and that a protective layer (210) may be disposed in front of the cover window (220), wherein the protective layer (210) may include a transparent film comprising at least one of the polymers recited in Paragraph 0089 such as polyethylene terephthalate, also reading upon the claimed “window comprises at least one polymer resin among polyethylene terephthalate” (Paragraph 0089).  Hence, Song anticipates instant claim 16.
The applied reference has a common applicant/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dongwoo.  The teachings of Dongwoo are discussed in detail above, and although Dongwoo teaches a flexible display panel that is foldable and/or bendable and has a layer structure as recited in instant claims 1 and 13-17, with first and second adhesive layers having a storage modulus within the claimed range, particularly in light of the examples, Dongwoo does not specifically recite that the reported storage modulus values of the examples are obtained at room temperature.  However, given the absence of any specific temperature different from ambient or room temperature for the reported values, the Examiner alternatively takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the measured values taught by Dongwoo to be obtained at ambient or room temperature as is conventional in the art when no temperature is specified and/or it would have been obvious to one having ordinary skill in the art to utilize ambient or room temperature when determining the properties of the adhesive layers given that the resulting display device may be utilized at ambient or room temperature and thus it would have been obvious for the testing temperature to be the same as a use temperature.  Hence, alternatively, the claimed invention as recited in instant claims 1 and 13-17 would have been obvious over the teachings of Dongwoo.
Claims 2-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dongwoo, as applied to claims 1 and 13-17 above, and in further view of Hirata (US2021/0107265) and/or Inui (JP2017/095655A, please see attached machine translation).  The teachings of Dongwoo are discussed in detail above and although Dongwoo teaches that the adhesive layers of the flexible display device have a storage modulus of 0.01 to 5 MPa with the examples utilizing a frequency of 1.0 Hz when measuring the storage modulus of the adhesive layers in the examples, Dongwoo does not teach the claimed storage modulus and loss factor properties of the adhesive layers at temperatures and frequencies as recited in instant claims 2-12 and 18-20.  However, Dongwoo does not limit the temperature nor the frequency to any particular range, and given that Dongwoo teaches a storage modulus range that encompasses and/or overlaps each of the claimed ranges, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the properties taught by Dongwoo at any desired temperature and/or frequency at which the flexible display device may be exposed, and given that adhesives for use in display devices such as portable devices like cellular phones and personal digital assistants are often tested over a wide temperature range such as -60°C to 100°C as in Hirata (Entire document, particularly Paragraphs 0002-0006, 0072, Examples), or similarly, over the entire temperature range where it is expected to be used as in Inui, including at low temperatures such as specifically -20°C as in the examples (Entire document, particularly Abstract, Paragraphs 0008-0010, Examples); and given that the portable devices may also be subjected to various impacts whether by dropping and/or by continuous folding/flexing, wherein as further taught by Hirata, a frequency of 1.0x103 to 1.0x106.5 Hz (encompassing the claimed frequency ranges) simulates the impact of the portable device being dropped and a maximum value of loss tangent falling within the frequency range (as in instant claims 2, 8 and 18), specifically of 0.7 or greater, stably providing impact absorbing properties when subjected to such impacts (Abstract, Paragraphs 0017-0020), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize temperatures and frequencies as taught and/or suggested by Hirata and/or Inui for determining the optimum storage modulus and loss factor properties of the adhesive layers in the invention taught by Dongwoo based upon the intended end use, thereby rendering instant claims 2-4, 7-10, and 18-19 obvious over Dongwoo in view of Hirata and/or Inui given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.  Further with respect to instant claims 5-6, 11-12 and 20, given that a thin or flexible glass substrate is an obvious functionally equivalent window substrate to the plastic window substrates disclosed by Dongwoo, and further based upon the above discussions with respect to the frequency ranges and loss factor properties, wherein it is again noted that Dongwoo specifically teaches a storage modulus range reading upon the claimed ranges and Hirata and/or Inui provide motivation for determining the storage modulus and loss factor properties at temperatures and frequencies as claimed, the Examiner takes the position that the claimed invention as recited in instant claims 5-6, 11-12 and 20 would have been obvious over the teachings of Dongwoo in view of Hirata and/or Inui given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Claims 2-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dongwoo in view of Hirata and Inui as discussed in detail above, and in further view of Song, wherein Song similarly teaches a flexible/foldable display device as in Dongwoo wherein the window may be plastic as in Dongwoo or glass (as in the claimed invention, Paragraphs 0086-0087), and Song specifically teaches and/or suggests utilizing routine experimentation to determine the optimum storage modulus and loss tangent properties of bonding members/layers of the display device to provide resistance to deformation from repeated folding operations (as in Dongwoo) and to withstand against external impacts (as in Hirata) with values thereof reading upon the ranges as instantly claimed, including at temperatures and/or frequencies as claimed (Entire document, particularly Paragraph 0007, Figures, Examples, Claims).  Hence, absent any evidence of criticality and/or unexpected results, the claimed invention would have been further obvious over the teachings of Dongwoo in view of Hirata and/or Inui and in further view of Song given that it is prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 14, 2022